Title: To George Washington from Tobias Lear, 16 August 1797
From: Lear, Tobias
To: Washington, George



My Dear Sir,
Washington August 16th 1797

I was yesterday at the Great Falls, when Frederick informed me that he could calculate with certainty upon getting two hundred bushels of Rye, and perhaps more, from 4/6 to 5/ pr bushl. The farmers will begin to get it out in a few days, and as soon as there may be enough received to make it an object to send for it, he will give me information thereof. I am, my dear Sir, most respectfully & affectionately Your obliged & sincere friend

Tobias Lear

